On Rehearing MR. JUSTICE BRYANT delivered the opinion of the court. This is an appeal from an order granting a temporary injunction. The Chancellor stayed the injunction order of July 6, 1960 hy ordering that the appeal bond, executed hy the defendant and his surety, act as a supersedeas bond. This presents the question as to whether there is an appealable order. The question was not raised in the defendant’s briefs, but on considering the motion for rehearing, we have examined the question. We find the following: Section 78(3) of the Civil Practice Act, (Ch. 110, sec. 78(3), Ill. Rev. Stat.) provides that “the force and effect of the interlocutory order or decree and the proceedings in the trial court shall not be stayed during the pendency of the appeal, except by order of the Appellate Court or a judge thereof in vacation.” By the order of July 7, 1960, signed by the Chancellor, “It is hereby ordered that the appeal bond executed by the defendant and his surety in the sum of $5000 to act as a supersedeas, be and the same is hereby approved.” The effect of this order was to suspend the operation of the order of July 6,1960 granting the temporary injunction. Therefore, there was no injunction from which to appeal. As there is no appealable order, the appeal is dismissed. BURKE, P. J. and FRIEND, J., concur.